Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 PHH MORTGAGE CAPITAL LLC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State of Incorporation) 52-2338856 (I.R.S. EMPLOYER IDENTIFICATION NUMBER) 3000 Leadenhall Road Mt. Laurel, New Jersey 08054 856-917-6000 (ADDRESS AND TELEPHONE NUMBER OF REGISTRANT’S PRINCIPAL EXECUTIVE OFFICES) Fred Kinkler, Esq. PHH Mortgage Capital LLC 3000 Leadenhall Road Mt. Laurel, New Jersey 08054 856-917-6000 (Name, address and telephone number of agent for service) COPIES TO: Stephen S. Kudenholdt, Esq. Thacher Proffitt & Wood llp Two World Financial Center NEW YORK, NEW YORK 10281 Approximate date of commencement of proposed sale to the public: From time to time on or after the effective date of this Registration Statement, as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of Securities Being Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Mortgage Pass-Through Certificates and Mortgage-Backed Notes, issued in series $1,000,000 100% $1,000,000 $30.70 (1) Estimated solely for the purposes of calculating the registration fee on the basis of the proposed maximum aggregate offering price. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Registration Statement includes (i) a basic prospectus, (ii) an illustrative form of prospectus supplement for use in an offering of Mortgage Pass-Through Certificates consisting of senior and subordinate certificate classes and (iii) an illustrative form of prospectus supplement for use in an offering of Mortgage-Backed Notes. Contents of Registration Statement Page Forms of Prospectus Supplement: Version 1: Form of Prospectus Supplement relating to a typical Senior/Subordinate Series S-1 Version 2: Form of Prospectus Supplement relating to an offering of Mortgage-Backed Notes S-1 Basic Prospectus 1 The information in this prospectus supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus supplement is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION Preliminary Prospectus Supplement dated December 18, 2007 [Version 1] Prospectus Supplement (to Prospectus Dated , ) PHHMC SERIES 2007-[_] TRUST Issuing Entity [NAME OF SPONSOR] Sponsor PHH MORTGAGE CAPITAL LLC Depositor [NAME OF MASTER SERVICER] Master Servicer MORTGAGE PASS-THROUGH CERTIFICATES, SERIES -_ $ (Approximate) You should consider carefully the risk factors beginning on page S- in this prospectus supplement. The certificates offered hereby represent an interest solely in the issuing entity and do not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. Distributions on the offered certificates will be made on the 25th day of each month, or, if such day is not a business day, on the next succeeding business day, beginning in []. Class Pass-Through Rate Certificate Principal Balance Scheduled Final Maturity Date A-1 % $ [ , 20] A-2 % $ [ , 20] A-3 % $ [ , 20] A-4 % $ [ , 20] A-5 % $ [ , 20] A-6 % $ [ , 20] P % $ [ , 20] X % $ [ , 20] B-1 % $ [ , 20] B-2 % $ [ , 20] B-3 % $ [ , 20] R % $ 100 [ , 20] The Trust The trust will consist primarily of a mortgage pool of one- to four-family [fixed-rate] residential mortgage loans. The trust will be represented by classes of certificates, of which are offered under this prospectus supplement. Credit Enhancement The offered certificates will have credit enhancement in the form of subordination. [The Underwriter], as underwriter, will buy the offered certificates from PHH Mortgage Capital LLC at a price equal to % of their face value. PHH Mortgage Capital LLC will pay the expenses related to the issuance of the certificates from these proceeds. The underwriter will sell the offered certificates purchased by it from time to time in negotiated transactions at varying prices determined at the time of sale. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus supplement or the prospectus is accurate or complete. Any representation to the contrary is a criminal offense. [The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful.] [Name of Underwriter] , TABLE OF CONTENTS Page Summary Information Transaction Structure Risk Factors Introduction The Mortgage Pool Static Pool Information The Sponsor, the Originator and the Master Servicer Additional Information Servicing of Mortgage Loans Description of the Certificates Yield, Prepayment and Maturity Considerations Credit Enhancement Use of Proceeds Material Federal Income Tax Consequences ERISA Considerations Method of Distribution Legal Matters Legal Proceedings Affiliations, Relationships and Related Transactions Ratings Summary Information This summary highlights selected information from this prospectus supplement but does not contain all of the information to make your investment decision. Please read this entire prospectus supplement and the accompanying prospectus carefully for additional information about the offered certificates. Mortgage Pass-Through Certificates, Series -_ Initial Rating of Certificates Class Initial Certificate Principal Balance Pass-Through Rate (per annum) Rating Rating Designations and Features Form Offered Certificates [A-1 $ % AAA AAA] Senior Book Entry [A-2 % AAA AAA] Senior/Accrual Book Entry [A-3 % AAA AAA] Senior/Lockout Book Entry [A-4 % AAA AAA] Senior Book Entry [A-5 % AAA AAA] Senior Book Entry [A-6 % AAA AAA] Senior Book Entry P 0.00% AAA AAA Senior/Principal Only Book Entry X % AAA AAA Senior/Interest Only Book Entry A-R % AAA AAA Senior/Residual Physical B-1 % N/A AA Subordinate Book Entry B-2 % N/A A Subordinate Book Entry B-3 % N/A BBB Subordinate Book Entry Total Offered Certificates Non-Offered Certificates B-4 $ % N/A BB Subordinate Physical B-5 % N/A B Subordinate Physical B-6 % N/A N/A Subordinate Physical Total Offered and Non-Offered Certificates All balances are subject to a variance of no more than 5%. Other Information: Class X: · The variable rate varies according to the excess interest available on the mortgage loans. · The Class X Certificates do not have a principal balance. For the purpose of calculating interest payments, interest will accrue on a notional amount which initially is $. · The certificates offered hereby represent interests solely in PHHMC Series 2007-[] Trust and do not represent interests in or obligations of the sponsor, depositor, or any of their affiliates. Issuing Entity Closing Date • PHHMC Series 2007-[] Trust • , . Depositor Determination Date • PHH Mortgage Capital LLC, an affiliate of PHH Mortgage Corporation • As to the mortgage loans, the day of each month or if that day is not a business day, the next business day. Master Servicer Distribution Date • [Name of Master Servicer] will initially service all of the mortgage loans directly. •Beginning on 25, and thereafter on the 25th day of each month or if that day is not a business day, the next business day. Sponsor Record Date • [Name of Sponsor] will sell the mortgage loans to the depositor. • The last business day of the month preceding the month of a distribution date. The Originator • Approximately []% of the mortgage loans in the aggregate, were originated by [Name of Originator]. The remainder of the mortgage loans were originated by various originators, none of which have originated more than 10% (measured by aggregate principal balance) of the mortgage loans in the aggregate. Trustee • [Name of Trustee]. Cut-off Date • 1, . The Mortgage Pool On , , the trust will acquire a pool of mortgage loans. As of 1, , the mortgage pool consists of approximately mortgage loans, with an aggregate principal balance of approximately $. All of the mortgage loans are secured by residential properties and each is set to mature within to years of the date it was originated. [Pre-Funding Account On the closing date, the depositor will deposit approximately $[less than 25% of aggregate loan balance] into a segregated account maintained with the trustee, referred to in this prospectus supplement as the pre-funding account.The trust will use this amount to buy additional mortgage loans from the sponsor to be added to the mortgage pool after the closing date and prior to [90 days after closing date].The depositor must satisfy certain conditions specified in the pooling and servicing agreement before it can sell additional mortgage loans to the trust.If any amounts are left in the pre-funding account on [], the holders of the offered certificates will receive those amounts as a principal payment, in accordance with the priorities set forth herein, on the [] distribution date.] [Capitalized Interest Account On the closing date, the depositor will deposit into a segregated account maintained with the trustee, referred to in this prospectus supplement as the capitalized interest account, the amount, if any, specified in the pooling and servicing agreement.Funds on deposit in the capitalized interest account may be applied by the trustee to cover a portion of certain shortfalls in the amount of interest generated by the assets of the trust attributable to the pre-funding feature during the pre-funding period.] Removal and Substitution of a Mortgage Loan The trustee will acknowledge the sale, transfer and assignment of the trust fund to it by the depositor and receipt of, subject to further review and the exceptions, the mortgage loans.If the trustee finds that any mortgage loan is defective on its face due to a breach of the representations and warranties with respect to that loan made in the transaction agreements, the trustee shall promptly notify the sponsor of such defect. The sponsor must then correct or cure any such defect within 90 days from the date of notice from the trustee of the defect and if the sponsor fails to correct or cure such defect within such period and such defect materially and adversely affects the interests of the certificateholders in the related mortgage loan, the sponsor will, in accordance with the terms of the pooling and servicing agreement, within 90 days of the date of notice, provide the trustee with a substitute mortgage loan (if within two years of the closing date); provided that, if such defect would cause the mortgage loan to be other than a “qualified mortgage” as defined in Section 860G(a)(3) of the Internal Revenue Code, any such cure or substitution must occur within 90 days from the date such breach was discovered. The Certificates Offered Certificates. The offered certificates will have the characteristics shown in the table above in this prospectus supplement. The pass-through rates on each class of offered certificates (other than the Class X Certificates) are fixed and shown in the table above. The pass-through rate on the Class X Certificates is variable. Investors in the Class X Certificates should fully consider the risk that a rapid rate of prepayments on the mortgage loans that have net mortgage rates higher than % could result in the failure of these investors to fully recover their investments. [The Class P Certificates are not entitled to interest payments and their yield is extremely sensitive to the rate of prepayments on the mortgage loans.] Distributions on the Certificates Distributions on the offered certificates will be made from available amounts as described in this prospectus supplement as follows: Interest Distributions Distributions on each distribution date will be made to the extent of the Available Distribution Amount. Distributions in respect of interest will be made (1) on each distribution date to the holders of the Senior Certificates and, on the first distribution date, to the holders of the Residual Certificates, in an aggregate amount equal to the Senior Interest Distribution Amount and (2) on each distribution date to the holders of the Subordinate Certificates, in an aggregate amount equal to the Subordinate Interest Distribution Amount, to the extent of the portion of the Available Distribution Amount remaining after distribution of the Senior Interest Distribution Amount and the Senior Principal Distribution Amount. All distributions of interest will be based on a 360 day year consisting of twelve 30 day months. Except as otherwise described in this prospectus supplement, on any distribution date, distributions of the Interest Distribution Amount for a class of Certificates will be made, to the extent provided in this prospectus supplement, on a pari passu basis, based on the Certificate Principal Balance or Notional Amount, as applicable, of the Certificates of each such class. Distributions of the Subordinate Interest Distribution Amount on each distribution date will be made first, to the holders of the Class B 1 Certificates, second to the holders of the Class B 2 Certificates, third to the holders of the Class B 3 Certificates, and then to the holders of the remaining classes of Subordinate Certificates, in each case to the extent of available funds and in each case to the extent of the Interest Distribution Amount for these Certificates for the distribution date. Principal Distributions Principal Distributions on the Senior Certificates Distributions in respect of principal will be made on each distribution date to the holders of the class or classes of the Class A Certificates then entitled to distributions in respect of principal, and on the first distribution date to the holders of the Residual Certificates, in an aggregate amount equal to the Senior Principal Distribution Amount. Holders of the Class X Certificates are not entitled to receive any distributions allocable to principal. The Senior Percentage initially will equal approximately %, and will in no event exceed 100%. Priority of Principal Distributions on the Class A Certificates and the Residual Certificates Distributions of the Senior Principal Distribution Amount on the Class A Certificates and the Residual Certificates on each distribution date will be made as follows: (1)First, concurrently, to the holders of each class of the Residual Certificates on the distribution date in , an amount equal to the entire Certificate Principal Balance thereof; (2)Second, to the holders of the Lockout Certificates, the Lockout Distribution Percentage of the Senior Principal Distribution Amount, until the Certificate Principal Balance thereof has been reduced to zero; (3)Third, to the holders of the Class A 1 Certificates, until the Certificate Principal Balance thereof has been reduced to zero; (4)Fourth, to the holders of the Class A 2 Certificates, until the Certificate Principal Balance thereof has been reduced to zero; (5)Fifth, to the holders of the Class A 3 Certificates, until the Certificate Principal Balance thereof has been reduced to zero; (6)Sixth, to the holders of the Class A 4 Certificates, until the Certificate Principal Balance thereof has been reduced to zero; (7)Seventh, to the holders of the Class A 5 Certificates, until the Certificate Principal Balance thereof has been reduced to zero; (8)Eighth, to the holders of the Lockout Certificates, until the Certificate Principal Balance thereof has been reduced to zero. Notwithstanding the foregoing priorities, upon the reduction of the Certificate Principal Balances of the Subordinate Certificates to zero, the priority of distributions of principal among the Class A Certificates will be disregarded and distributions allocable to principal will be paid on each succeeding distribution date to holders of the Class A Certificates, on a pro rata basis, based on the Certificate Principal Balances thereof. Principal Distribution on the Subordinate Certificates Holders of each class of Subordinate Certificates will be entitled to receive on each distribution date, to the extent of the portion of the Available Distribution Amount remaining after distribution of the Senior Interest Distribution Amount, the Senior Principal Distribution Amount and the Subordinate Interest Distribution Amount, distributions allocable to principal in reduction of the Certificate Principal Balances. All mortgagor prepayments not otherwise distributable to the Senior Certificates will be allocated on a pro rata basis among the class of Class B Certificates with the highest payment priority then outstanding and each other class of Class B Certificates for which certain loss levels established for such class in the Agreement have not been exceeded. The related loss level on any distribution date would be satisfied as to any Class B-2, Class B-3, Class B-4, Class B-5 or Class B-6 Certificates, respectively, only if the sum of the current percentage interests in the mortgage pool evidenced by such class and each class, if any, subordinate thereto were at least equal to the sum of the initial percentage interests in the mortgage pool evidenced by such class and each class, if any, subordinate thereto. For purposes of all principal distributions described above and for calculating the Subordinate Percentage, the applicable Certificate Principal Balance for any distribution date shall be determined after the allocation of losses on the mortgage loans in the mortgage pool to be made on such distribution date. As stated above under “Principal Distributions on the Senior Certificates”, for each distribution date occurring prior to the distribution date in , the Senior Prepayment Percentage will equal 100%, and until the earlier of such date and the date on which the Class A Certificates are paid in full, no distributions based on principal prepayments or, in some instances, net liquidation proceeds, on the mortgage loans will be distributed to the Subordinate Certificates. Thereafter, unless the Certificate Principal Balances of the Senior Certificates have been reduced to zero, the Subordinate Prepayment Percentage may continue to be 0% or otherwise be disproportionately small relative to the Subordinate Percentage. Distributions of the Subordinate Principal Distribution Amount on each distribution date will be made as follows: first to the holders of the Class B-1 Certificates, second to the holders of the Class B-2 Certificates, third to the holders of the Class B-3 Certificates, and then to the holders of the remaining classes of Subordinate Certificates, in each case to the extent of available funds and in each case to the extent of the portion of the Subordinate Principal Distribution Amount payable in respect of each such class of Subordinate Certificates for such distribution date. Advances The master servicer will make cash advances with respect to delinquent payments of scheduled interest and principal on the mortgage loans, in general, to the extent that the master servicer reasonably believes that such cash advances can be repaid from future payments on the related mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal payments on the certificates and are not intended to guarantee or insure against losses. Servicing Fee With respect to each mortgage loan, the amount of the annual master servicing fee that shall be paid to the master servicer is, for a period of one full month, equal to one-twelfth of the product of (a) []% and (b) the outstanding principal balance of the mortgage loan.Such fee shall be payable monthly, computed on the basis of the same principal amount and period respecting which any related interest payment on a mortgage loan is computed.The obligation to pay the master servicing fee is limited to, and the master servicing fee is payable from the interest portion of such monthly payments collected.[The master servicer will pay the trustee fee and the servicing fees from its fee.]The master servicing fee, trustee fee and servicing fee will be paid prior to any distributions on the certificates. Class P and Class X Certificate Risks The Class P Certificates are principal only certificates, and their yield is extremely sensitive to the rate and timing of principal prepayments. A slow prepayment speed will reduce their yield. The Class X Certificates are interest only certificates, and their yield is extremely sensitive to the rate and timing of principal prepayments. A fast prepayment speed will reduce their yield, and may result in your failure to fully recover your investment. Credit Enhancement Credit Enhancement in the form of subordination should reduce delays in distribution and losses on some classes of certificates.The subordination feature will support the classes of certificates in varying degrees. There are two types of subordination in this transaction: 1.The senior certificates will receive distributions of interest and principal prior to distributions of interest and principal to the subordinate certificates. Also, on each distribution dates each class of subordinate certificates will receive its interest and principal distribution before any other class of subordinate certificates with a higher numerical class designation; and 2.Losses resulting from the liquidation of defaulted mortgage loans (other than any losses from special hazards, mortgagor fraud or mortgagor bankruptcy that are above set limits) will be the following allocated to the subordinate certificates in the following order until their class balance has been reduced to zero: · Class B-6 · Class B-5 · Class B-4 · Class B-3 · Class B-2 · Class B-1 See “Description of the Certificates—Priority of Distributions Among Certificates” and “—Allocation of Losses; Subordination” in this prospectus supplement for more detail. [Cross-Collateralization [Note: the following would be used if the trustcontained two loan groups, and issued separate series for each loan group with common subordinate classes.] In most cases, distributions of principal and interest to the holders of the senior certificates will be based solely on the payments received or advanced on the related mortgage loans. However, in limited circumstances, principal and interest collected from the Group I or Group II Loans may be used to pay principal or interest, or both, to the Group I or Group II Senior Certificates, as applicable, unrelated to that loan group. We refer you to “Description of the Certificates—Cross- Collateralization” in this prospectus supplement for more detail.] Optional Termination If the aggregate principal balance of the mortgage loans declines below % of the total pool principal balance as of the cut- off date, then the master servicer may purchase all of the mortgage loans and the related properties in the trust. If the master servicer purchases all of the mortgage loans, you will receive a final distribution and then the trust will be terminated. Federal Income Tax Consequences For federal income tax purposes, the trust will be treated as a real estate mortgage investment conduit.All classes of certificates, other than the Class A-R Certificates, will represent regular interests in the real estate mortgage investment conduit.The Class A-R Certificates will represent ownership of the residual interest in the real estate mortgage investment conduit. ERISA Considerations All classes of certificates, other than the Class A-R Certificates, may be eligible for purchase by persons investing assets of employee benefit plans or individual retirement accounts subject to important considerations. Sales of the Class A-R Certificates to these plans or retirement accounts are prohibited, except as permitted under “ERISA Considerations” in this prospectus supplement. Legal Investment When issued, the senior certificates and the Class B-1 Certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984.The Class B-2 and Class B-3 Certificates will not be “mortgage related securities” for purposes of SMMEA. Ratings The trust will not issue the offered certificates unless they have been assigned the ratings designated on page S-. A rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time by either rating agency. Transaction Structure [insert chart] Risk Factors This prospectus supplement together with the prospectus describes the material risk factors related to your securities. The securities offered under this prospectus supplement are complex securities. You should possess, either alone or together with an investment advisor, the expertise necessary to evaluate the information contained in this prospectus supplement in the context of your financial situation and tolerance for risk. [Appropriate Risk Factors as necessary. Possible Risk Factors based on this form include the following: You may have to hold your certificates to maturity if their marketability is limited. [The underwriter intends to make a secondary market for the certificates, but is not obligated to do so.] There is currently no secondary market for the offered certificates. We cannot give you any assurance that a secondary market will develop or, if it develops, that it will continue. Consequently, you may not be able to sell your offered certificates readily or at prices that will enable you to realize your desired yield. The market values of the offered certificates are likely to fluctuate; these fluctuations may be significant and could result in significant losses to you. The secondary markets for mortgage backed securities have experienced periods of illiquidity and can be expected to do so in the future. Illiquidity means you may not be able to find a buyer to buy your securities readily or at prices that will enable you to realize a desired yield. Illiquidity can have a severely adverse effect on the prices of securities that are especially sensitive to prepayment, credit or interest rate risk, or that have been structured to meet the investment requirements of limited categories of investors. The yield on your certificates will vary depending on the rate or prepayments. The yield to maturity on your certificates will be directly related to the rate of principal payments on the mortgage loans, which will be affected by factors including: ·the amortization schedules of the mortgage loans; ·the rate of prepayments by mortgagors, including prepayments resulting from refinancing; ·liquidations of defaulted mortgage loans; ·repurchases of mortgage loans as a result of defective documentation and breaches of representations and warranties; and ·the optional purchase of the mortgage loans in connection with the termination of the trust. The rate of principal payments on pools of mortgage loans is influenced by a variety of economic, geographic, social and other factors. For example, if currently offered mortgage rates for similar mortgage loans fall below the mortgage rates on the mortgage loans, the prepayment rate should increase. On the other hand, if currently offered mortgage rates rise above the mortgage rates on the mortgage loans, the prepayment rate should decrease. If the rate of prepayments on the mortgage loans is different than expected, your yield may be considerably lower than anticipated. We cannot predict the rate at which mortgagors will repay their mortgage loans. Please consider the following: ·If you are purchasing a certificate at a discount, your yield may be lower than anticipated if principal payments on the mortgage loans occur at a slower rate than you expected. ·If you are purchasing a certificate at a premium, your yield may be lower than anticipated if principal payments on the mortgage loans occur at a faster rate than you expected. ·Certificates that receive only payments of interest are especially sensitive to variations in the rate of prepayments. If the rate of prepayments on the mortgage loans is faster than you expected, your yield will be lower than anticipated and you may not fully recoup your initial investment. ·Certificates that receive only payments of interest are especially sensitive to variations in the rate of prepayments. If the rate of prepayments on the related mortgage loans is faster than expected, your yield will be lower than anticipated and you may not fully recoup your initial investment. ·Certificates that receive only payments of principal are especially sensitive to variations in the rate of prepayments. If the rate of prepayments on the related mortgage loans is slower than you expected, your yield will be lower than anticipated and you may not fully recoup you initial investment. ·The earlier a payment of principal occurs, the greater the impact on your yield. For example, if you purchase a certificate at a premium, although the average rate of principal payments is consistent with your expectations, if the rate of principal payments occurs initially at a rate higher than expected, which would adversely impact your yield, a subsequent reduction in the rate of principal payments will not offset any adverse yield effect. See “Yield, Prepayment and Maturity Considerations” in this prospectus supplement for more detail. The value of your certificates maybe reduced if losses are higher than expected. If the performance of the mortgage loans is substantially worse than assumed by the rating agencies, the ratings ofany class of the certificates may be lowered in the future. This would probably reduce the value of those certificates. [Neither the depositor, the master servicer nor any other entity will have any obligation to supplement any credit enhancement, or to take any other action to maintain any rating of the certificates.] [TO BE INCLUDED IF COOP CONCENTRATION IS GREATER THAN 10%] The return on your certificates may be particularly sensitive to the concentration of cooperative mortgage loans in the mortgage pool. Approximately []% of the mortgage loans (by aggregate outstanding principal balance as of the cut-off date) are cooperative mortgage loans.Cooperative mortgage loans may present additional risks: ·In the context of foreclosure following a default by the borrower, in order to complete foreclosure, the servicer in most cases must obtain the approval or consent of the board of directors of the cooperative before transferring the collateral for the cooperative mortgage loan.This may limit the ability of the servicer to sell and realize on the value of the collateral. ·If the servicer forecloses on a cooperative mortgage loan, the cooperative will recognize a lender’s lien against proceeds from the sale of the shares and the proprietary lease or occupancy agreement allocated to the dwelling, subject, however, to the cooperative’s rights to sums due under the proprietary lease or occupancy agreement which have become liens on the shares relating to the proprietary lease or occupancy agreement.This could reduce the amount realized upon a sale of the collateral below the outstanding principal balance of the cooperative mortgage loan. ·The interest of the occupant under proprietary leases or occupancy agreements as to which the cooperative is the landlord is usually subordinate to the interest of the holder of an underlying mortgage on the cooperative.If the cooperative is unable to meet its payment obligations arising under an underlying mortgage, the mortgagee holding the underlying mortgage could foreclose on that mortgage and terminate all subordinate proprietary leases and occupancy agreements.In addition, an underlying mortgage on a cooperative may provide financing in the form of a mortgage that does not fully amortize, with a significant portion of principal due in one final payment at maturity.The inability of the cooperative to refinance a mortgage and its consequent inability to make the final payment could lead to foreclosure by the mortgagee.In either case, foreclosure by the holder of an underlying mortgage could eliminate or significantly diminish the value of any collateral held by the lender who financed the purchase by an individual tenant-stockholder of shares of the cooperative, or in the case of the mortgage loans, the collateral securing the cooperative mortgage loans. ·Because of the nature of cooperative mortgage loans, lenders do not require the tenant-stockholder to obtain title insurance of any type.Consequently, the existence of any prior liens or other imperfections of title affecting the cooperative’s building or real estate may adversely affect the marketability of the shares allocated to the dwelling unit in the event of foreclosure. ·The value of an individual dwelling in a cooperative may be adversely affected by changes in debt-levels relating to the cooperative as well as management issues relating to the cooperative. For additional information relating to the cooperative mortgage loans, see “Legal Aspects of the Mortgage Loans—Cooperative Mortgage Loans,” “—Tax Aspects of Cooperative Ownership” and “—Foreclosure on Shares of Cooperatives” in the prospectus. [TO BE INCLUDED IF VOI LOAN CONCENTRATION IS GREATER THAN 10%] The return on your certificates may be particularly sensitive to the concentration of VOI loans in the mortgage pool. Approximately []% of the mortgage loans (by aggregate outstanding principal balance as of the cut-off date) are VOI loans.VOI loans may present additional risks: ·The value of the timeshare properties securing any VOI loans is substantially dependent on the management of the resort in which they are located. While obligors are required to make payments under their respective VOI loans irrespective of any defect in, damage to or change in conditions (such as poor management, faulty construction or physical, social or environmental conditions) relating to its related timeshare property or related amenities, any such defect, damage or change in condition could result in delays in payment or defaults by obligors whose timeshare properties are affected. In addition, any such defect, damage or change in conditions may make it more difficult to resell the timeshare property in foreclosure or otherwise. ·Many purchasers of timeshare properties hold the properties as second homes or as a means of securing access to golf courses, marinas and other recreational facilities.It can reasonably be anticipated that in less favorable economic environments, obligors on VOI loans may pay other expenses (such as a mortgage loan on a primary residence) in preference to making payments on a VOI loan.As a result, any worsening of economic conditions generally may result in an increase in defaults and delinquencies of VOI loans and the default risk associated with VOI loans may not be comparable to the default risk experienced on other types of loans, including, for example, single family mortgages. ·The timeshare properties securing the VOI loans may or may not constitute an interest in real property under applicable law.In the event of default on a VOI loan, the value of the collateral relative to the amount owed under the loan may be relatively low, and therefore the loss severity may be relatively high, as compared to prime quality single family mortgage loans. ·If an obligor under an existing VOI loan upgrades from his or her existing timeshare property to a different timeshare property, the VOI loan underlying the original timeshare property will be prepaid and a new VOI loan originated.The new VOI loan will not be part of the mortgage pool.This types of upgrade will have the same effect on the offered certificates as a prepayment in whole on a mortgage loan. For additional information relating to the VOI loans, see “The Mortgage Pools—The Mortgage Loans—VOI Loans” and “Yield Considerations” in the prospectus. [Losses on the mortgage loans inLoan Group I and Loan Group IImay reduce the yield on Group I or Group II senior certificates, asapplicable, unrelated that loangroup. The subordination will cover mortgage loans in Loan GroupI and Loan Group II. Therefore, if mortgage loans in eitherof these loan groups suffer a high level of these losses, it will reduce the available coverage for certificates related to both Loan Group I and Loan Group II. Investors in these senior certificates should also be aware that because the subordinate certificates represent interest in both Loan Group I and Loan Group II, the class balance of the subordinate certificates could be reduced to zero as a result of realized losses on the mortgage loans in either of these loan groups. Therefore, the allocation of realized losses on the mortgage loans in either of these loan groups to the subordinate certificates will reduce the subordination provided by the subordinate certificates to Group I and Group II senior certificates, including the senior certificates related to a loan group which did not suffer any losses. This will increase the likelihood that future realized losses may be allocated to the senior certificates related to the other loan group.] The yield on your certificates willbe affected by the specific termsthat apply to that class, discussedbelow. The offered certificates of each class have different yield considerations and different sensitivities to the rate andtiming of principal distributions. The following is a discussion of yield considerations and prepayment sensitivities of each class. Class A Certificates— sequential pay The Class A Certificates have different priorities for payment of principal. Those classes of Class A Certificates with a later priority of payment will be more likely to be affected by losses on the mortgage loans not covered by the credit enhancement. See “Description of the Certificates–Distributions in this prospectus supplement. [Class A-2 Certificates—accrual ·Because the Class A-2 Certificates are not entitled to receive any distributions of interest for some period of time, these certificates will likely experience significant price and yield volatility. Investors should consider whether this volatility is suitable to their investment needs.] [Class A-3 Certificates—lockout ·It is not expected that the Class A-3 Certificates will receive any distributions of principal until the distribution date in . Until the distribution date in , the Class A-3 Certificates may receive a portion of principal prepayments that is smaller than its proportionate share of principal prepayments.] [Note: The following paragraphs show sample risk factor disclosure for types of Class A Certificates included in the base but not in this form of supplement.] [Class [A-] Certificates—PAC Based on the structuring assumptions, the Class [A-] Certificates are structured so that principal payments will be made in accordance with the table in this prospectus supplement, but only if the mortgage loans prepay at a constant rate between % SPA and % SPA. If prepayments occur at a rate below that range, distribution of principal on the Class [A-] Certificates may not be enough to pay to the amount in the table, and the weighted average life of the Class [A-] Certificates will be extended. On the other hand, if prepayments occur at a rate above that range, and if the principal balance of some other classes of certificates are reduced to zero, the principal balance on the Class [A-] Certificates may be reduced below the amount in the table, and the weighted average life of the Class [A-] Certificates will be reduced.] [Class [A-] Certificates—TAC Based on the structuring assumptions, the Class [A-] Certificates are structured so that principal payments will be made in accordance with the table in this prospectus supplement, but only if the mortgage loans prepay at a constant rate of % SPA. If prepayments occur at a rate slower than that rate, distribution of principal on the Class [A-] Certificates may not be enough to pay to the amount in the table, and the weighted average life of the Class [A- ] Certificates will be extended. On the other hand, if prepayments occur at a rate faster than that rate, and if the principal balance of some other classes of certificates are reduced to zero, the principal balance on the Class [A-] Certificates may be reduced below the amount in the table, and the weighted average life of the Class [A-] Certificates will be reduced.] [Class [A-F] Certificates and Class [A-IF] Certificates —floating rate —inverse floating rate The interest rate on the Class A-F Certificates will vary with LIBOR.
